DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 11 August 2022.  Claims 103-111, 113-122, and 124-128 are currently under consideration.  The Office acknowledges the amendments to claims 103-110, 113-122, and 124-128, as well as the cancellation of claims 112 and 123.

Allowable Subject Matter
Claims 103-111, 113-122, and 124-128 are allowed.
The following is an examiner’s statement of reasons for allowance: as detailed in the previous Office action, none of the prior art of record teaches or reasonably suggests producing transcutaneous vibratory output by multiplicatively combining a sine wave-shaped enveloped generated using a perceived beat with a wave pattern generated using a perceived pitch, in combination with the other recited features, or tapering a first oscillation between upper and lower threshold frequencies and maintaining it at the lower threshold frequency, in combination with the other recited steps for forming and emitting a beat output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791